Citation Nr: 0206283	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hip disorder as a result of treatment at a Department 
of Veterans Affairs facility.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 until 
October 1963.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Sioux Falls, South Dakota, which denied the 
benefit sought on appeal.

This matter was previously before the Board in July 2001.  At 
that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  

The Board observes that the veteran was scheduled to appear 
at a personal hearing before a hearing officer at the RO in 
October 1996 which he then requested be rescheduled for a 
later date.  The hearing was rescheduled for December 1996; 
the veteran again requested that such hearing be postponed.  
In a November 1997 statement the veteran indicated, in 
response to an RO inquiry regarding clarification of his 
hearing requests, that he would not able to attend a hearing 
before a member of the Board at the RO until March 1998.  He 
was then scheduled for such a hearing in August 1998 but 
asked that that hearing be rescheduled for after October 1, 
1998.  Another hearing before a member of the Board sitting 
at the RO was scheduled for July 1999; that hearing was 
rescheduled, pursuant to the veteran's request, for June 
2001, but the record indicates that he failed to report for 
his hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record demonstrates that the veteran's 
current right hip disorder is the necessary consequence of 
the November 1992 surgery at a VA medical facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
hip disorder, claimed as a result of treatment at a VA 
Medical Center in November 1992 have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in January 1995, the 
veteran raised a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right hip disorder resulting from a 
surgical procedure performed by VA in November 1992.  The RO 
considered and denied the claim in June 1995.  The veteran 
disagreed with that decision and initiated this appeal.  In 
July 2001, the matter came before the Board.  At that time a 
remand was ordered to further develop the claim.  
Specifically, the RO was instructed to schedule the veteran 
for a VA examination to determine the etiology, nature and 
extent of the claimed right hip disorder.  The examiner was 
requested, following examination and review of the claims 
file, to offer an opinion as to whether any diagnosed right 
hip disability, if found to have resulted from surgery or 
treatment, was a necessary consequence of such treatment.  In 
addition to scheduling such an examination, the RO was also 
requested to contact the veteran to identify any other 
facilities at which he received treatment for a right hip 
disorder.  This development has been completed and the claims 
file is again before the Board.  

Duty to notify and assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence includes the 
veteran's records of VA treatment, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board notes that the VA examiner 
who rendered an opinion in this case in September 2001 
indicated that she reviewed some of the volumes of the 
veteran's VA medical records in addition to the veteran's 
claims folder.  While only the veteran's claims file is 
before the Board, the Board notes that it appears that all of 
the relevant records and particularly those referenced by the 
examiner are in the claims file and have been reviewed by the 
Board.  Thus, no further development is necessary in this 
regard.  Moreover, while the veteran failed to appear for the 
most recent hearing scheduled by the RO, evidence of record 
demonstrates that he was given adequate notice of the 
proceeding, and his failure to report is due to no fault of 
VA.  The Board is unaware of any additional evidence which is 
available in connection with this appeal.  The Board also 
notes that by virtue of the statement of the case, the 
veteran was given notice of the information or other evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran regarding notice and development is 
required.  

Moreover, the Board finds that while the VCAA was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).


Relevant law and regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service- connected.  The regulations implementing that 
statute appear at 38 C.F.R. §§ 3.358, 3.800.  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  38 
C.F.R. § 3.358(b)(2). Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (Court), 
and, in 1994 the Supreme Court decision that found that the 
regulation at 38 C.F.R. § 3.358(c)(3) exceeded statutory 
authority by requiring fault on the part of VA in order for 
an appellant to prevail on a claim for benefits under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd. sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd., 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c), effective July 22, 
1996.  Although 38 U.S.C.A. § 1151 was subsequently amended 
to provide effectively that compensation was precluded unless 
the proximate cause of the additional disability was 
negligence or other fault on the part of VA, or an event not 
reasonable foreseeable, this amendment is effective with 
respect to claims filed on or after October 1, 1997.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 (1998).  
It is not applicable to the veteran's claim which was filed 
prior to that date.

Analysis

The evidence of record shows that in October 1992, the 
veteran fell down a flight of stairs.  X-rays revealed a 
compression fracture of the fifth cervical vertebral body 
with 50 percent compression.  In November 1992, the veteran 
underwent a C-5 vertebrectomy with right pelvic strut graft 
placement and C-4 through C-6 anterior fusion and plating.  
He signed the proper consent forms prior to the surgery.

The veteran essentially claims that, in the process of 
removing bone from his hip to repair his neck injury, he 
incurred an additional hip disability that had not existed 
prior to that surgical procedure in November 1992.  In his 
June 1996 notice of disagreement, the veteran explained that 
within two days following his surgery in November 1992, he 
was ambulating short distances while holding a wheelchair.  
He reported that on the third day following surgery, his leg 
was manipulated and stretched in physical therapy.  While he 
was able to walk to that physical therapy session, he 
required a wheelchair for his return to the ward.  The 
veteran stated that it was another 11 days before he could 
walk well enough, with the aid of a walker, to be admitted 
into a nursing home, where he spent the next 5 to 6 months.  
The veteran reported that ever since his surgery, he has 
required the use of a cane when walking.  He added that his 
right leg collapses without warning, and that he has fallen 
several times.  The veteran noted that his right leg might 
give out twice in a day, or twice in a week, as there was no 
predictable pattern to his disorder.  He further stated that 
his right leg would cramp up for several minutes at a time.  
The graft site was painful, and he experienced stabbing and 
burning pains, along with electric shock sensations that run 
down his entire leg.  The veteran stated that he wears 
suspenders, as a belt touching the surgical site presented a 
source of pain.  The veteran commented that he had no 
difficulties walking prior to the bone graft removal 
performed by VA in November 1992, and stated that his 
lifestyle and his ability to enjoy himself have been greatly 
impaired by the problems that he has experienced since the 
surgical procedure.      

The medical evidence of record includes treatment reports 
following the veteran's surgery in November 1992.  On the 
first evening following surgery, the veteran had complaints 
of leg pain.  Two days following surgery, the postoperative 
notes revealed complaints of right hip pain, with a decrease 
in pain in the neck and left arm.  The discharge summary, 
dated December 1992, noted that the veteran experienced a 
complete resolution of his symptoms in his left upper 
extremity.  The report did note however, that as the veteran 
became more ambulatory, he voiced complaints of low back 
pain.  A treatment report dated December 1992 noted 
persistent pain upon ambulation.  Another report, also dated 
December 1992, noted that the veteran's back pain was likely 
related to his extended period of bed rest.  Additionally, 
the treatment reports in the days immediately following the 
surgery reflect complaints of right hip pain.  It was noted 
that physical therapy was consulted for muscle strengthening 
and for assistance in ambulation.  A December 1992 discharge 
summary indicates that the veteran was started in physical 
therapy where he was able to be up walking with a wheelchair 
and then a walker and doing quite well.  He was discharged 
with a walker to a nursing home for a short-term contract.

Treatment reports in January 1993 revealed complaints of leg 
weakness.  A February 1993 report described the discomfort as 
an electrical sensation in the legs. An MRI conducted in 
February 1993 revealed no abnormalities.  An April 1993 
treatment report noted extremity weakness.  In May 1993 the 
veteran was noted to have persistent mild spasticity.  A 
myelogram and MRI were negative.  A minor cord injury was 
diagnosed.  

In September 2001, the veteran was examined by VA.  In 
reporting his medical history, the veteran noted that, 
beginning in the Fall of 1993, his right leg would give out 
episodically.  At the time, he was enrolled in nursing 
school, from which he subsequently dropped out.  The veteran 
stated that he experienced constant pain in the right 
anterior pelvic area.  The examiner noted the veteran's pain 
to consist of a 10 by 10-centimeter area.  The veteran stated 
that his pain rated as a 2 or a 3.  The pain was described as 
a dull ache, with occasional sharp pains in that area when he 
rolled over in bed, or when he bumped the area.  The veteran 
also complained of episodes tingling and numbness radiating 
down his right leg.  Specifically, the pain was said to 
radiate down the anterior right thigh, lateral to the knee 
and down the anterior lower leg.  These episodes were said to 
cause a feeling of weakness in the leg, suggesting that it 
would give out.  Each episode lasted approximately 15 
seconds, and occurred from 2 to 5 times weekly.  The veteran 
further stated that his hip got warm in the lateral iliac 
crest area, and that he experienced some stiffness at times.  
The veteran took ibuprofen 800 mg 2 to 3 times weekly, with 
good response.  The veteran also reported that his hip and 
right leg seemed to tire more than the left after walking.  
The veteran denied any flare-ups regarding his hip or right 
leg.  The veteran stated that he used a cane whenever he left 
the house, but that he did not need one when he was inside 
his apartment.  The veteran reported that he did his own 
cooking, cleaning and laundry.  

Upon physical examination in September 2001, the veteran 
walked without a limp, without use of his cane.  The examiner 
did not appreciate any muscle atrophy of the calves or 
thighs.  The veteran picked up his leg and demonstrated a 
coarse tremor.  The examiner noted that in his opinion it was 
a voluntary spasticity.  When the veteran's right leg was 
manipulated in the examination, there was no genuine muscle 
spasm or rigidity.  

Further objective examination revealed a bony prominence or 
exostosis of the right anterior superior iliac spine, just 
inferior to the veteran's healed incisional scar.  The bony 
prominence was mildly tender to palpation.  The remainder of 
the hip and pelvis were not tender.  Patrick's and fabere 
tests were negative.  Straight leg raising was also negative.  
The veteran had normal sensation in the right leg except for 
the foot, with respect to which he complained of 
hypersensitivity in the medial and lateral right foot, as 
compared to the left.  Knee jerk and ankle jerk were +1.  No 
other bony abnormalities of the right leg were noted.  The 
veteran was able to perform a deep knee bend, almost down to 
the floor.  There was no objective evidence or complaints of 
pain.  There was also no pain detected on active range of 
motion of the hip.  No weakness of the hip, knee, foot or 
ankle was noted.  The examiner noted that there was no 
evidence of additional loss of motion, weakness, 
incoordination, or fatigability with repeated use.  

Following comprehensive examination and a review of the 
veteran's claims file, the examiner rendered a diagnosis of 
bony exostosis with residual pain of the right anterior 
pelvis area.  The pain was noted to be at the bone harvesting 
site for the cervical fusion.  The examiner stated that the 
veteran's constant pain in that area was mild and was not 
functionally limiting.  The examiner opined that the 
veteran's right pelvis pain was a necessary consequence of 
the bone harvesting for grafting.  In arriving at this 
conclusion, the examiner noted that it is common for residual 
symptoms such as those suffered by the veteran to exist 
following bone harvesting.  The examiner added that the 
medical records showed the veteran's initial postoperative 
pain in the hip area to have improved, which is the natural 
course of events.  The examiner stated that there was no 
evidence to indicate that there were any injuries in physical 
therapy, and in fact, the records reveal that the hip pain 
preceded physical therapy, which was ordered to alleviate 
postoperative pain.  The examiner further stated that there 
was no evidence to show that the veteran's present 
symptomatology represented anything other than a natural 
consequence of the surgery.  

The veteran was further diagnosed with episodic radiating 
paresthesias and weakness of the right leg.  The etiology was 
noted to be undetermined.  The examiner noted that, in 1993, 
the veteran's shooting pains in his leg were attributed to a 
minor cord injury that occurred at the time of the neck 
injury.  The examiner opined that such a minor cord injury 
could well account for the veteran's symptomatology, and 
added that there was no evidence to indicate that his 
symptoms constituted residuals of the bone harvesting. 
  
Having thoroughly reviewed the evidence, as detailed in 
pertinent part above, the Board concludes that the veteran is 
not entitled to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right hip disorder, 
claimed as a result of treatment at a VA Medical Center in 
November 1992.  As stated previously, in order to prevail in 
his claim of entitlement to compensation under 38 U.S.C.A. 
1151, the veteran must demonstrate that he has suffered 
additional disability or death as the result of hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  Moreover, such additional 
disability excludes any necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or treatment administered.  See 
38 C.F.R. § 3.358(c)(3).

Here, the evidence clearly reflects the existence of a hip 
and right leg disorder, dating back to the time of the 
veteran's November 1992 C-5 vertebrectomy with right pelvic 
strut graft placement and C-4 through C-6 plating.  While the 
veteran stated in his June 1996 notice of disagreement that 
his right leg problems arose after his leg was manipulated in 
physical therapy, three days following his surgery, the 
medical evidence actually reveals complaints of leg pain the 
very first evening following surgery.  Factually, then, the 
veteran's contention that his VA physical therapy session 
precipitated his additional disability is unpersuasive.  More 
importantly, the veteran's entire claims file was reviewed by 
a VA examiner, who undertook a thorough examination of the 
veteran.  Following that examination, it was concluded that, 
while the veteran did suffer pain in his hip area as a result 
of his November 1992 operation, this was a necessary 
consequence of the procedure.  Indeed, the examiner stated 
that bone harvesting commonly leads to such symptomatology.  
She thus opined that the veteran's right anterior pelvis pain 
(hip pain) did not represent anything other than a natural 
consequence of the surgery.  With respect to the veteran's 
right leg pain, the examiner also noted the existence of a 
1993 diagnosis of minor cord injury.  She stated that such an 
injury might be responsible for veteran's shooting sensations 
down his right leg, and added that there was no evidence to 
indicate that his right leg symptomatology constituted 
residuals of the bone harvesting.

As the findings of the VA examiner in September 2001 were 
based on a comprehensive physical examination and a review of 
the veteran's entire claims file, the Board finds those 
conclusions highly persuasive.  Moreover, no competent 
evidence of record contains a contrary medical opinion.  
Therefore, as the evidence does not establish the existence 
of an additional disability arising from VA treatment, aside 
from the necessary consequences of such treatment, the 
veteran's claim must fail.  In reaching this conclusion, the 
Board acknowledges that under 38 U.S.C.A. § 5107(b), as 
amended by the Veterans Claims Assistance Act of 2000, all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Compensation under 38 U.S.C.A. § 1151 a right hip disorder, 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

